Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-6-2002

Christman v. Sandt
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1761




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Christman v. Sandt" (2002). 2002 Decisions. Paper 702.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/702


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                              NOT PRECEDENTIAL

                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT


                                            No. 02-1761


                      NORMAN CHRISTMAN and DIANE CHRISTMAN,
                                  husband and wife,
                                                    Appellants
                                         v.

                           ROBERT SANDT; CITY OF ALLENTOWN
                                     ____________

                   APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                 (D.C. Civ. No. 01-cv-04522 )
                          District Judge: Honorable Robert F. Kelly
                                        ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  November 1, 2002
       Before: NYGAARD and WEIS, Circuit Judges, and IRENAS,* District Judge.

                                   (Opinion filed November 4, 2002)

                                        _________________

                                            OPINION
                                        _________________

____________________________

                * The Honorable Joseph E. Irenas, United States District Judge for the
District of New Jersey, sitting by designation.




                                                  1
WEIS, Circuit Judge.

                In this case, the District Court granted summary judgment for the defendants

concluding that they properly conducted an administrative search of plaintiffs’ home.

Because the parties are familiar with the details of this case and the judgment will be non-

precedential, it is not necessary to review the factual background at length.

                The defendant, City of Allentown, enacted an ordinance providing for a

systematic inspection of residential units to insure that they comply with applicable local

ordinances, state laws and regulations. When plaintiffs refused defendants entry into their

rental unit, the city inspector secured a warrant and entered the house in the presence of

uniformed police. Once inside, the inspection revealed a number of items that required

repair.

                The plaintiffs contend that the search warrant was deficient on its face, and

that their Fourth Amendment rights were violated. We have reviewed the submissions of

the parties and agree with the District Court’s conclusions that the ordinance is reasonable,

that the warrant was properly issued, and that the defendants’ constitutional rights were not

violated. See Camara v. Municipal Court of the City and County San Francisco, 387 U.S.

523 (1967).




                Accordingly, the judgment of the District Court will be affirmed.




                                                     2
By the Court,




/s/ Joseph F. Weis, Jr.
Circuit Judge




   3
4